UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4531



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


VINCENT EUGENE LINEBERGER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-96-11)


Submitted:   February 11, 2004         Decided:     February 27, 2004


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vincent Eugene Lineberger, Appellant Pro Se. Robert James Conrad,
Jr., United States Attorney; Holly Anne Pierson, OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               In a prior appeal by Vincent Eugene Lineberger, we

vacated his criminal judgment and remanded the case to the district

court    for    resentencing   for   the   limited   purpose   of   stating   a

definite date by which Lineberger’s sentence was to begin.                See

United States v. Golden, 795 F.2d 19, 21 (3d Cir. 1986).                      On

remand, the district court amended the judgment to state that

Lineberger was to “begin his sentence on October 23, 1998.”               The

court also corrected a clerical mistake in the original judgment

order and changed the order in which the counts were listed in

several sections of the judgment.          Lineberger now appeals from the

amended judgment and from the district court’s order denying his

motion to vacate the amended judgment.*          Our review of the record

and the district court’s orders has disclosed no reversible error.

Accordingly, we affirm.        Lineberger has raised numerous issues on

appeal. However, because these issues are outside the scope of the

remand, we decline to address them. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                     AFFIRMED


     *
      Although Lineberger completed the service of his term of
imprisonment, this appeal is not moot because he is still subject
to a three-year term of supervised release.

                                     - 2 -